United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 99-2751
      ___________

United States of America,                  *
                                           *
            Appellee,                      *
                                           *
      v.                                   *
                                           *
Richard Mathis,                            *
                                           *
            Appellant.                     *
                                           *
      __________
                                               Appeals from the United States
      No. 99-2753                              District Court for the
      __________                               District of South Dakota.
                                         *
United States of America,                *      [UNPUBLISHED]
                                         *
            Appellee,                    *
                                         *
      v.                                 *
                                         *
Doyle Mathis,                            *
                                         *
            Appellant.                   *
                                    ___________

                            Submitted: April 7, 2000
                                Filed: May 8, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                                    ___________

PER CURIAM.

       In these consolidated appeals, Richard and Doyle Mathis each appeal the district
court’s1 order denying their joint motion for reconsideration of a motion filed in
Richard’s criminal tax fraud case. Because the May 25, 1999 notice of appeal was not
filed within ten days of the May 10, 1999 entry of the district court’s order, we lack
jurisdiction. See Fed. R. App. P. 4(b)(1)(A) (in criminal case, defendant must file
notice of appeal within ten days of entry of order being appealed); Fed. R. App. P.
26(a) (computation of time).

      The appeal is dismissed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE JOHN B. JONES, United States District Judge for the
District of South Dakota.
                                          -2-